—Judgment, Supreme Court, New York County (Carol Arber, J.), rendered January 17, 1992, upon a jury verdict, awarding plaintiff $33,647.30 including interest, costs and disbursements, unanimously affirmed, with costs.
Contrary to defendant physician’s contention, there is support in the record for the jury’s finding of negligence on his part concerning the medical treatment he prescribed in an attempt to remove spider veins from plaintiff’s legs. For a court to conclude that a jury verdict is not supported by sufficient evidence, there must be no valid line of reasoning and permissible inferences from that evidence which could possibly lead rational people to the conclusion reached by the jury. (Cohen v Hallmark Cards, 45 NY2d 493, 495.) Here, the jury verdict was adequately supported by plaintiff’s expert witness in the field of vascular surgery who opined that sclero therapy, involving the injection of a toxic solution of sotradecol into each vein, constituted a departure from good and accepted standards of medicine. The fact that defendant’s expert differed over the appropriateness of the treatment is not a reason to set aside the verdict as being against the weight of the evidence. (See, Naveja v Hillcrest Gen. Hosp., 148 AD2d 429.) Since two theories of liability were submitted to the jury, which returned a special verdict, a new trial is not *411warranted simply because one of the theories submitted was properly found by the jury to not be supported by sufficient credible evidence. (See, Davis v Caldwell, 54 NY2d 176.)
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Carro, J. P., Kupferman, Kassal and Rubin, JJ.